Citation Nr: 0829664	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-20 510	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected low 
back strain.

2.  Entitlement to service connection for patellofemoral 
dysfunction of the right knee, to include as secondary to 
service-connected low back strain.

3.  Entitlement to service connection for plantar fasciitis 
of the right foot, to include as secondary to service-
connected low back strain.

4.  Entitlement to an initial disability rating in excess of 
10 percent prior to December 10, 2007, and to a disability 
rating in excess of 20 percent from December 10, 2007, for 
service-connected low back strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2003 to 
December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In a March 2008 rating decision, after the veteran perfected 
his appeal, the initial disability rating for low back strain 
was increased to 20 percent effective December 10, 2007 (the 
date of a VA examination).  The veteran has not withdrawn his 
appeal; therefore, the issues of whether an initial 
disability rating in excess of 10 percent prior to December 
10, 2007, and whether a disability rating in excess of 20 
percent after December 10, 2007, for the veteran's low back 
sprain are warranted remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to a RO rating decision assigning a 
particular rating, and a subsequent RO decision assigns a 
higher rating that is less than the maximum available 
benefit, the pending appeal is not abrogated).





FINDINGS OF FACT

1.  Degenerative changes of the veteran's right hip were 
initially diagnosed by x-ray within one year of the veteran's 
discharge from active service, and manifested to a 
compensable degree within one year of the veteran's discharge 
from service.

2.  The veteran's patellofemoral dysfunction of the right 
knee was not caused or made chronically worse by his service-
connected low back strain, and is not related to service. 
 
3.  The veteran's plantar fasciitis of the right foot was not 
caused or made chronically worse by his service-connected low 
back strain, and is not related to service. 

4.  For the period of the claim prior to December 10, 2007, 
the evidence of record demonstrates forward flexion of the 
thoracolumbar spine to 50 degrees, at worst.

5.  For the period of the claim from December 10, 2007, the 
evidence of record demonstrates forward flexion of the 
thoracolumbar spine to 40 degrees.
 

CONCLUSIONS OF LAW

1.  The veteran's right hip disorder is presumed to have been 
incurred in service.  
38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 4.71a, Diagnostic Codes 5003, 5253 
(2007). 

2.  The criteria for service connection for patellofemoral 
dysfunction of the right knee, as secondary to service-
connected low back strain, are not met.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).

3.  The criteria for service connection for plantar fasciitis 
of the right foot, as secondary to service-connected low back 
strain, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).

4.  For the period of the claim prior to December 10, 2007, 
the criteria for a disability rating of 20 percent for low 
back strain have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2007).

5.  For the period of the claim from December 10, 2007, the 
criteria for a disability rating in excess of 20 percent for 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA letters dated in March 2004, November 2004, 
and June 2005 satisfied VA's duty to notify under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the veteran 
of what evidence was needed to establish the benefits sought, 
of what VA would do or had done, and what evidence he should 
provide, including dates and places he received medical 
treatment, and informed him that it was his responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

The veteran was issued notice of the type of evidence 
necessary to establish an effective date or higher rating by 
letter dated July 2008.  Although this notice was not 
followed by a readjudication of the veteran's claims, the 
veteran has demonstrated that he possesses actual knowledge 
of the disability rating regulations and how effective dates 
are assigned.  For example, in his January 2004 substantive 
appeal, the veteran states that he is entitled to a higher 
disability rating based on 
38 C.F.R. §§ 4.7, 4.10, and 4.59, and also states that he 
believes the preponderance of the evidence is in his favor 
and that the next higher evaluation should be assigned.  
Therefore, the Board finds that there is no prejudice to the 
veteran under the holding in Dingess.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  His service treatment records, VA 
treatment records, and lay statements have been associated 
with the record.  He was also accorded VA examinations in 
April 2004, January 2005, August 2005, and December 2007 as 
part of this claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the veteran in adjudicating this appeal.

Service Connection:  Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Additionally, service connection for certain 
diseases, such as sensorineural hearing loss, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3), 3.309(a).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as arthritis, become 
manifest to a compensable degree within one year after the 
veteran's military service ends, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d). 

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The 
Board notes the changes to 38 C.F.R. § 3.310 effective in 
October 10, 2006, but finds the previous version of 38 C.F.R. 
§ 3.310 potentially more favorable to the veteran.

Right Hip Disorder

The veteran contends that his current right hip disorder was 
caused by his service-connected low back strain.  

The veteran's service medical records indicate that he sought 
treatment for left hip pain in July 2002 in relation to a 
fall from a treadmill.  The evidence does not demonstrate 
that he sought treatment for his right hip at any time in 
service.

In February 2004, the veteran's pelvis was examined after he 
complained of bilateral hip pain and low back pain which had 
developed during his active service.  An x-ray revealed mild 
degenerative changes at the sacroiliac joints.  He was 
thereafter diagnosed with osteoarthrosis of the hip.  

The veteran underwent a VA examination of his joints in 
January 2005.  He reported pain in his right hip accompanied 
by morning stiffness, instability, fatigability, and lack of 
endurance.  Upon examination, he exhibited flexion to 105 
degrees, extension to 30 degrees, and adduction to 20 
degrees, considering pain on use.  The veteran's hip was 
painful throughout the entire range of motion of abduction.  
The examiner noted an x-ray of the veteran's pelvis performed 
in May 2004 which showed a calcification of the buttock, but 
did not mention the February 2004 x-ray which revealed 
degenerative changes.  The examiner diagnosed the veteran 
with trochanteric bursitis of the right hip and opined that 
it was not caused by his lumbar myositis or strain.

The evidence of record establishes that the veteran had been 
diagnosed with osteoarthrosis of the hip in February 2004, 
within one year of his separation from service.  The Board 
notes that degenerative changes were verified by x-ray and 
his limitation of motion is compensable, a requirement for 
establishing a compensable disability rating for arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (10 percent 
rating where degenerative arthritis is established by x-ray 
findings) and 5253 (limitation of abduction beyond 10 degrees 
warrants a 20 percent disability rating).  Therefore, service 
connection for right hip disorder is warranted.

Patellofemoral Dysfunction of the Right Knee 

The veteran contends that his current right knee disorder was 
caused by his service-connected low back strain.  
Specifically, he contends that his low back disorder has 
affected his gait, which has caused pain in his right knee.

The veteran's service medical records do not contain any 
complaint of or treatment for a disorder or pain involving 
the right knee.

A January 2005 VA record indicates that an x-ray of the 
veteran's right knee was normal.  The knee joint spaces were 
well-preserved and the soft tissues were unremarkable. 

The veteran underwent a VA examination in January 2005, at 
which he reported right knee pain, stiffness, and 
instability.  He demonstrated flexion of his right knee to 
120 degrees and extension to 10 degrees.  The examiner 
provided a diagnosis of patellofemoral dysfunction in the 
right knee and opined that this condition was a separate 
entity not related to the veteran's lumbar strain.  

The only medical opinion of record is that contained in the 
January 2005 VA examination report.  The VA examiner 
concluded that there was no evidence of a relationship 
between the veteran's right knee disorder and his service-
connected low back strain.  Further, the evidence does not 
demonstrate, and the veteran does not allege, that his right 
knee disorder began in service.

The Board acknowledges the veteran's statements that his 
abnormal gait caused by his low back strain has resulted in 
his current right knee disorder.  However, the veteran is not 
qualified, as a layperson, to offer an opinion as to medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against a finding that the veteran's right 
knee disorder was caused or aggravated by his low back 
strain, or is related to service, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  Consequently, the Board finds that 
service connection for patellofemoral dysfunction of the 
right knee is not warranted.

Plantar Fasciitis of the Right Foot

The veteran's service medical records are absent any 
complaints of or treatment for any heel, foot, or ankle 
condition.  On his January 2004 annual medical certificate, 
the veteran denied any medical problems.

At the January 2005 VA examination, the veteran reported 
ankle pain.  The examiner noted tenderness upon palpation at 
the plantar area of the right foot, specifically at the 
calcaneal area.  The veteran also reported pain in the 
plantar area when asked to stand.  The examiner provided a 
diagnosis of right plantar fasciitis and opined that it was 
not related to the service-connected lumbar strain.

A January 2005 VA radiology report indicates that an x-ray of 
the veteran's right foot was performed.  This x-ray revealed 
bilateral calcaneal spurs and early degenerative changes of 
the first metatarsophalangeal joints.  

An October 2005 VA treatment record reveals that the veteran 
reported mild pain to the touch in his right heel, but that 
no plantar fasciitis was present. 

The Board notes that degenerative changes of the veteran's 
right foot were not established via x-ray within one year of 
his separation from active service.  Therefore, the 
presumptive service connection provision of 38 C.F.R. § 
3.309(a) does not apply.  

The only medical opinion of record is that contained in the 
January 2005 VA examination report.  The VA examiner 
concluded that there was no evidence of a relationship 
between the veteran's right foot disorder and his service-
connected low back strain.  Further, the evidence does not 
demonstrate, and the veteran does not contend, that his right 
foot disorder began in service.

For these reasons, the Board finds that a preponderance of 
the evidence is against a finding that the veteran's right 
foot disorder was caused or aggravated by his low back 
strain, or is related to service, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  Consequently, the Board finds that 
service connection for plantar fasciitis of the right foot is 
not warranted.

Higher Initial Rating for Low Back Strain

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  When an unlisted condition 
is encountered, such condition may be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  
38 C.F.R. § 4.20.

At the outset, the Board notes that claims for increased 
ratings, to include initial ratings, require consideration of 
entitlement to such ratings during the entire relevant time 
period involved, i.e. from the date the veteran files a claim 
which ultimately results in an appealed RO decision, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

In the August 2004 rating decision currently on appeal, the 
RO granted service connection for low back strain and 
assigned a 10 percent rating under Diagnostic Code 5237 
(lumbosacral or cervical strain).  As noted, the veteran's 
disability rating for low back strain was increased to 20 
percent, effective December 10, 2007, in a March 2008 rating 
decision.  

Lumbosacral strain is evaluated under a General Rating 
Formula, which provides for a 10 percent disability rating 
where forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees, or where the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees.  A 
20 percent disability rating is warranted where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or where the combined range 
of motion for the thoracolumbar spine is not greater than 120 
degrees, or where muscle spasm or guarding is severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is warranted where forward flexion 
of the thoracolumbar spine is 30 degrees or less, or where 
there is favorable ankylosis of the entire thoracolumbar 
spine.

Upon VA examination in April 2004, the veteran demonstrated 
thoracolumbar flexion to 50 degrees, when considering pain on 
use.  The examiner noted tenderness to palpation of the 
paravertebral muscles, as well as mild lumbar spasms in the 
same area.  

The veteran underwent a second VA examination of his spine in 
August 2005.  At that time, he demonstrated forward flexion 
of the thoracolumbar spine to 80 degrees.  The examiner noted 
tenderness upon palpation and bilateral paravertebral muscle 
spasms. 

At his December 2007 VA examination, the veteran reported 
stabbing pain in the lumbar area.  He also reported 
experiencing flare-ups every two to three weeks, and he 
walked with the assistance of a cane.  The examiner noted 
tenderness and spasm.  The veteran demonstrated forward 
flexion of the thoracolumbar spine to 40 degrees, considering 
pain on use.  

After a review of the evidence of record, the Board finds, 
for the period of the claim prior to December 10, 2007, the 
criteria for a 20 percent disability rating under the General 
Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Code 5237) were met.  The findings of the April 
2004 VA examination reflect that the veteran had 
thoracolumbar flexion of only 50 degrees.  

The Board further finds, for the period of the claim prior to 
December 10, 2007, the criteria for disability rating in 
excess of 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine were not met.  The 
evidence does not show that the veteran's thoracolumbar 
flexion was 30 degrees or less, and does not show ankylosis 
of the thoracolumbar spine, as required for a higher 
disability rating of 40 percent.  

The Board also finds that, for the period of the claim from 
December 10, 2007, the veteran's low back strain does not 
warrant a disability rating in excess of 20 percent.  Upon VA 
examination in December 2007, his thoracolumbar flexion 
measurement was 40 degrees, which is greater than the 30 
degrees or less required for a disability rating of 40 
percent.  




ORDER

Service connection for a right hip disorder is granted.

Service connection for patellofemoral dysfunction of the 
right knee is denied.

Service connection for plantar fasciitis of the right foot is 
denied.

For the period of the claim prior to December 10, 2007, an 
initial disability rating of 20 percent for low back strain 
is granted.

For the period of the claim from December 10, 2007, a 
disability rating in excess of 20 percent for low back strain 
is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


